Curia.

The question is, whether a deputation to serve and return a writ of summons in civil process under the 24th section of the judiciary act be illegal, if the authority signing it omits to mention particularly all such known officers as might legally serve it if seasonably to be had.
The Court distinguish between a writ of summons and a writ of attachment, where the person may be , arrested, or the property taken. The Court would not countenance a resort to deputized persons to serve writs of attachment, excepting in cases of great necessity, and those clearly within the letter of the statute, and where both the deputation and the service clearly comport with its provisions. But where the process is by mere summons, and no possible injury can be shown from the service having been made by a deputized person rather than by a known officer, the Court will not quash a process ⅜ a mere technical omission in the clerk signing the writ.
The legislative will respecting clerical defects, has been fully expressed by our statute of jeofails; and this Court have ever discountenanced exceptions to mere clerical errors. They wish to emulate the character given to the English Judges in the reign of George II. by Serjeant Wilson, in the case of Murray v. Wilson. When speaking upon the subject of pleading, he says, “ Our learned Judges in these later and happier days, have rather been astuti to do justice than to find out little slips in pleading.”
Judgment of Court, that the writ does not abate.